Citation Nr: 1810995	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for tuberculosis (TB).

3.  Entitlement to service connection for a urinary tract infection (UTI).

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for a right knee strain.

6.  Entitlement to an initial compensable rating for a left knee strain.

7.  Entitlement to an initial compensable rating for migraine headaches.

8.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996 and from December 1996 to June 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to a compensable rating for bilateral knee strain, migraine headaches, hemorrhoids and entitlement to service connection for TB and UTI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is currently diagnosed with iron deficiency anemia, which had its onset in active service.



CONCLUSION OF LAW

The criteria for service connection for anemia are met.  30 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for certain "chronic" conditions, including anemia, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).


The Veteran contends that she currently suffers from anemia and that the condition had its onset during her active service.  An October 2016 Health Record shows that the Veteran suffers from chronic iron deficiency anemia.  She is treated with daily ferrous sulfate tablets.  The Board finds the first element of service connection has been satisfied.

The Veteran's service treatment records (STRs) show that she was also treated for anemia during service in March 2009 with iron pills.  There is no evidence in the Veteran's STRs or any other medical evidence to suggest she suffered from anemia prior to her active service.  Considering the Veteran's reported pathology (anemia treated with iron supplements) and resolving reasonable doubt in her favor, the Board finds that the Veteran's anemia manifested during service.  Notably, post-service treatment records similarly document treatment for anemia, with a recommendation noted to refill iron supplements if indicated.  See a June 13, 2011 Health Record.  

Because the Veteran's anemia manifested within service, service connection for anemia as a chronic disease is established under the provisions of section 3.303(b).  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d at 1338.  The benefit sought on appeal is granted based on a finding on in-service incurrence.  


ORDER

Entitlement to service connection for anemia is granted.


REMAND

While additional delay is regrettable, the Board finds a remand is necessary in order to properly adjudicate the Veteran's remaining claims.  Concerning the Veteran's increased rating claims for PTSD, bilateral knee sprain, migraine headaches and hemorrhoids, the most recent VA examination was conducted in November 2009, approaching nine years ago.  The Veteran continues to argue her symptoms are more severe, and the Board agrees with the Veteran's former representative (as noted in a June 2017 Appellate Brief), that a new examination is needed to fully and fairly evaluate the Veteran's claims for increased rating for PTSD, bilateral knee sprain, migraine headaches and hemorrhoids.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the Veteran's claim for service connection for TB, the Veteran's service treatment records show that she was exposed TB in service, and underwent six months of exposure treatment.  See January 2008 STRs.  The November 2009 QTC fee-based examiner recognized the Veteran's prior exposure to TB, and identified objective findings of abnormal pulmonary function tests on examination.  Although the Veteran has not been shown to have a formal diagnosis of active TB, it is unclear from the record whether the Veteran currently suffers from any residuals of TB exposure.  Indeed, she has recently received treatment for coughing, chest pain, wheezing and shortness of breath.  See a January 4, 2017 Health Record.  On remand, the Veteran should be scheduled for an examination to assess whether the Veteran currently suffers from TB, or TB residuals, and if so, whether such was incurred in or was the result of her active service.

Lastly, the Veteran contends she suffers from UTIs and this condition began in service.  The Veteran's STRs contain several complaints of possible symptoms of a UTI as early as March 1997.  Although the November 2009 QTC fee-based examiner indicated there was no pathology to render a diagnosis at the time, the Veteran has since indicated she received treatment for urinary tract infections that began during her period of service, and has noted she has urinary frequency problems, having to void 2-3 times an hour during the day, and 1-2 times every two hours at night.  See the Veteran's December 2013 VA Form 9.  On remand, an examination should be scheduled to determine whether the Veteran has a urinary tract disability that had its onset in, or is otherwise related to her period of service.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she submit, or authorize VA to obtain on her behalf, any records of relevant medical treatment for the disabilities at issue on appeal.  

2.  Schedule the Veteran for appropriate VA examinations to determine the severity of the Veteran's service-connected      (1) PTSD; (2) bilateral knee sprain; (3) migraine headaches; and (4) hemorrhoids.  The entire file must be reviewed by the examiners.  Each examiner is to conduct all indicated and necessary tests.

All pertinent symptomatology must be reported in detail for each condition.

With respect to the Veteran's knee examination in particular, the examiner should perform range of motion testing, as well as testing for pain in active and passive motion, and weight bearing, nonweight bearing.  If such testing cannot be performed, the examiner should provide an explanation as to why this the case.

The examiner must address the current functional
impairment, if any, during flare-ups or when the knees
are used repeatedly.  The range of motion lost during a
period of flare-up or over-use should be indicated in
degrees. If the examination occurs when a flare-up is not
being experienced, or at a time without repeated use, the
examiner must ascertain adequate information, such as
frequency, duration, characteristics, severity, or functional
loss regarding the Veteran's flares and/or repeated use by
alternative means and estimate the Veteran's functional
loss due to flares and/or repeated use based on all the
evidence of record.  If the Veteran does not experience
flare-ups of the knees, this should be made clear.

3.  Schedule the Veteran for a VA respiratory examination.  The entire file must be reviewed by the examiner.  Upon review of the Veteran's medical history and examination of the Veteran, the examiner should respond to each of the following:

a.) Does the Veteran currently suffer from TB or TB 
residuals?  If so, please identify the residuals.

b.) If the Veteran has TB or TB residuals, is it at least as 
likely as not (50 percent probability or more) that such had their onset in, or are otherwise related to the Veteran's active service, to specifically include exposure to TB in service?

	All opinions should be supported with a clinical explanation.
 
4.  Schedule the Veteran for a VA genitourinary examination. The entire file must be reviewed by the examiner.  Upon review of the Veteran's medical history and examination of the Veteran, the examiner should respond to each of the following:

a.) Does the Veteran currently have a genitourinary 
disability, to specifically include chronic urinary tract infections? 

b.)  For each disability identified, is it at least as likely as not (50 percent probability or more) that such had its onset in, or is otherwise related to the Veteran's period of active service, to include her in-service treatment for UTI symptoms?  In providing a response, please comment on the Veteran's assertion that she has experienced urinary tract infection and urinary frequency problems since service.

	All opinions should be supported with a clinical explanation.

5.  Thereafter, the issues herein should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


